           Case 1:12-cr-00864-LAP Document 123 Filed 06/15/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

                         Plaintiff,
                                                    12 Cr. 864 (LAP)
                 -against-
                                                          ORDER
    MARK GOLDBERG,

                         Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

          Before the Court are Defendant Mark Goldberg’s pro se

letters (dkt. nos. 121, 122)1 seeking reconsideration of the

Court’s order denying Mr. Goldberg’s renewed motion for early

termination of supervised release (see dkt. no. 120).2               Because

parts of Mr. Goldberg’s letters discuss reconsideration of the

Court’s order, the Court will construe his letters as a motion

for reconsideration pursuant to Local Crim. R. 49.1(d).

          For the reasons set out below, the motion is denied.

     I.     Legal Standard

           “A motion for reconsideration is an extraordinary remedy

to be employed sparingly in the interests of finality and

conservation of scarce judicial resources.”             Drapkin v. Mafco

Consol. Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011)

(citation and internal quotation marks omitted).


1 (Letters from Mark Goldberg (“Mots.”), dated Mar. 24, 2021
[dkt. no. 121] and May 28, 2021 [dkt. no. 122].)
2 (Order (“Order”), dated Jan. 4, 2021 [dkt. no. 120].)



                                         1
       Case 1:12-cr-00864-LAP Document 123 Filed 06/15/21 Page 2 of 6



      “While the Federal Rules of Criminal Procedure do not

provide for reconsideration motions, such motions are tacitly

accepted in criminal cases in this District by virtue of Local

Crim. R. 49.1(d).”     United States v. Baldeo, No. S1 13 Cr. 125

(PAC), 2015 WL 252414, at *1 (S.D.N.Y. Jan. 20, 2015).           That

rule enables a movant to file “[a] motion for reconsideration .

. .   within fourteen (14) days after the Court's determination

of the original motion” upon “a memorandum setting forth

concisely the matters or controlling decisions which counsel

believes the Court has overlooked shall accompany the motion.”

Local Crim. R. 49.1(d).

      “The standards for reconsideration among the civil and

criminal rules are largely the same.”        United States v.

Daugerdas, No. 09cr581, 2020 WL 4931988, at *2 (S.D.N.Y. Aug.

18, 2020) (quoting United States v. Lisi, No. 15 Cr. 457 (KPF),

2020 WL 1331955, at *2 (S.D.N.Y. Mar. 23, 2020).)          “The standard

for granting such a motion is strict, and reconsideration will

generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked –

matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.”         Glob. View Ltd.

Venture Cap. v. Great Cent. Basin Expl., L.L.C., 288 F. Supp. 2d

482, 483 (S.D.N.Y. 2003) (quoting Shrader v. CSX Transp., Inc.,

70 F.3d 255, 257 (2d Cir. 1995).         Such motions “are properly


                                     2
        Case 1:12-cr-00864-LAP Document 123 Filed 06/15/21 Page 3 of 6



granted only if there is a showing of: (1) an intervening change

in controlling law; (2) the availability of new evidence; or (3)

a need to correct a clear error or prevent manifest injustice.”

See Drapkin, 818 F. Supp. 2d at 696.

  II.    Discussion

      To start, Mr. Goldberg’s first letter, dated March 24, 2021

and filed on April 6, 2021 in response to the Court’s January 4,

2021 order, is late.      In accordance with Local Crim. R. 49.1(d),

motions for reconsideration must be filed within 14 days of the

Court’s determination of the original motion.           While courts

retain the “discretion to excuse an untimely filing,” the court

will not do so here.      See Lisi, 2020 WL 1331955, at *1.

      In addition to making an untimely filing, Mr. Goldberg

points to no legal reason or controlling decision that would

call for reconsideration of the Court’s original determination.

Instead, he argues for reconsideration based on (1) his

exceptional behavior, (2) his completion of at least one year of

supervised release, and (3) the passing of his ex-wife and

current litigation regarding his parental rights.           He also

addresses his 2019 arrest over an alleged domestic dispute that

the Court noted in its order dated August 24, 2020. (Mots. at 1-

2.)

      As to (1), Mr. Goldberg cites his “exceptional behavior” as

reason to reconsider the Court’s order.          While “unforeseen


                                      3
         Case 1:12-cr-00864-LAP Document 123 Filed 06/15/21 Page 4 of 6



circumstances” including “exceptional behavior” can warrant

early termination of supervised release, evidence of such

behavior does not factor into a motion to reconsider a Court’s

order.     Compare 18 U.S.C. §3583(e)(1), and United States v.

Lussier, 104 F.3d 32, 36 (2d Cir. 1997), with Drapkin, 818 F.

Supp. 2d at 696.      Further, the availability of reconsideration

of a Court’s prior order is not an invitation for parties to

“open a dialogue . . . to advance new theories or adduce new

evidence in response to the court’s rulings.”            See de los Santos

v. Fingerson, No. 97 CIV. 3972 (MBM), 1998 WL 788781, at *1

(S.D.N.Y. Nov. 12, 1998).        Because Mr. Goldberg did not raise

“exceptional behavior” in his underlying motion as a ground for

early termination, reconsideration is not warranted based upon

the letter Mr. Goldberg proffers in support of his application

from the Fountain House community.          See, e.g., United States v.

Riley, No. 13 CR 339 (RPP), 2014 WL 774630, at *2 (S.D.N.Y. Feb.

27, 2014).

    As to (2), mere compliance with the terms of supervised

release does not amount to extraordinary circumstances that

would justify termination, nor is it a ground for

reconsideration.      See United States v. Rasco, No. 88 CR 817 CSH,

2000 WL 45438, at *2 (S.D.N.Y. Jan. 19, 2000); Drapkin, 818 F.

Supp. 2d at 696.      Further, the Court already addressed directly

this contention in its prior order. (Order at 1.)


                                       4
        Case 1:12-cr-00864-LAP Document 123 Filed 06/15/21 Page 5 of 6



       As to (3), the Court’s order also addressed the issue

raised by Mr. Goldberg regarding the passing of his ex-wife and

current litigation concerning his parental rights.            (Order at

2.)    While the Court remains sympathetic to Mr. Goldberg’s

situation, Mr. Goldberg has not raised any intervening change of

law, new evidence, or clear error that would warrant

reconsideration of the order.

       As for Mr. Goldberg’s 2020 arrest, the Court already

acknowledged both the arrest and dismissal of charges in the

order dated August 24, 2020.3       Although Mr. Goldberg now asserts

that those charged were dropped, allegations of domestic

violence are serious and counsel against early termination of

supervised release.      Mr. Goldberg also did not disclose this

information in his original motion when he could have done so.

See Daugerdas, 2020 WL 4931988, at *2.

       Accordingly, the Court declines to reconsider its denial of

Defendant’s renewed motion for early termination of supervised

release.

    III. Conclusion

       Mr. Goldberg’s motions for reconsideration (see dkt. nos.

121, 122) are denied.




3   (Order, dated Aug. 24, 2020 [dkt. no. 118].)

                                      5
         Case 1:12-cr-00864-LAP Document 123 Filed 06/15/21 Page 6 of 6



    The Clerk of the Court shall mail a copy of this order to

Defendant.

    SO ORDERED.

Dated:       New York, New York
             June 15, 2021

                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge




                                       6
